Title: From George Washington to William Heath, 9 July 1782
From: Washington, George
To: Heath, William


                  
                     Sir
                     Head Quarters July 9th 1782
                  
                  I am favord with your Letter of this date.  see 8 July 1782 from Heath
                  
                  As Mr Marbois consents, I have no objection to the two men in question being attached to one of the Regiments, to do duty untill they are demanded. I am Sir Your most Obedt Servt
                  
                     Go: Washington
                  
               